Title: From George Washington to Captain John Paul Schott, 31 January 1777
From: Washington, George
To: Schott, John Paul



Sir
Head Quarters [Morristown] Jany 31st 1777

You have herewith your recruiting Instructions, & Warrant to draw Money to begin with—You have Liberty to Nominate your Subaltern Officers, in doing which you cannot be too particular as your own Reputation & the good of the Service in a great measure depend upon this Choice, should it happen that upon my seeing them I think them Incapable of filling the Posts to which they are nominat’d with honour, I shall not think myself bound to confirm your Choices—Fix upon some place contiguous to where you expect to raise the greatest number of men for your Rendezvous, & let me know from time to time how you proceed & when there is a probability of your Company being

Compleat—I need not mention the necessity there is of putting your Men under Training duty as fast as they are rais’d, by which they will be capable of rendering immediate Service when call’d into the Field—Wishing you Success I am Sir Yr Humble Servt

Go: Washington

